Title: From James Madison to Joseph Sparrow, 14 June 1808
From: Madison, James
To: Sparrow, Joseph



Sir.
Department of State, June 14th. 1808.

Your letter of the 26th: of May, together with its enclosures was duly received.  To introduce into the United States, the improved manner of curing Beef & Pork which has been practised with so much success in Ireland is certainly an object of National importance; but as it is not within the authority of the Executive to grant any exclusive privilege for this purpose, I confine myself to the acknowledgement of the receipt of your letter.  I am &c.

James Madison.

